                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:95-cr-00105-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
RYAN ONEIL LITTLE,                     )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 157). The Court ordered the Government to respond

in a previous order but has not received a response. (Doc. No. 158).

                                            ORDER

       IT IS, THEREFORE, ORDERED that within 10 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: March 30, 2021




        Case 3:95-cr-00105-MOC Document 160 Filed 03/31/21 Page 1 of 1
